DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Receipt of Applicant’s amendments filed on December 30, 2020 is acknowledged.

Response to Amendment
Applicant amended claims 21-26.

Claims 21-26 are pending and have been examined.

Response to Arguments
Applicant’s arguments with respect to claims 21-26 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Regarding 112 Rejections
Examiner initially rejected claims 21-26 under 35 USC 112(a) / 1st paragraph as failing to comply with the written description requirement. Applicant amended the claims which renders the rejections moot. In view of the moot rejections, Examiner withdraws this rejection.

Regarding 101 Rejections
Examiner initially rejected claims 21-26 under 35 USC 101 as being directed to non-statutory subject matter.
Regarding signal claims, Applicant amended the claims to include the phrase non-transitory. In view of these amendments, Examiner withdraws the rejection to the signal claims.

Regarding abstract claims, Applicant argued that there is a practical application of the judicial exception. The new limitations claim the process by which the API interacts with payment systems which amount to a practical application. Examiner does find this argument persuasive. While there is a judicial exception recited (the performance of a financial transaction), Applicant’s limitations, as an ordered combination, amount to a practical application. These limitations describe the technological process by which an API interacts with different (payment) systems in order for an e-commerce application to interact with the correct system. As such there is an improvement to technology as described in the limitations related to the API.
Examiner withdraws this rejection.

Regarding Prior Art Rejections
Examiner initially rejected claims 21-26 under 35 USC 103 as being unpatentable over the prior art.
Applicant argued that the cited art does not teach the newly added limitations. Examiner does not find this argument persuasive. Applicant’s arguments with respect to 
Examiner maintains this rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claim 21, there is no written support for the limitation “determine that performing the purchase transaction via the current payment system failed based on an inability of the API to process the purchase transaction via the current payment system”. 
Applicant’s amendment is an express, negative limitation. Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff' d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion.
 Paragraph [0039] does not provide support for this amendment. Paragraph [0039] discloses that: 
“The error may be due to an inability of a system to process a purchase transaction as a synchronous purchase transaction.”

This does not necessarily extend to “an inability of the API to process the purchase transaction via the current payment system”. Applicant argued that “a system” could refer to a client device with the API.  However, merely because “a system” includes an API does not mean that it was the API’s inability to process the transaction. Thus the explicit exclusionary language requirement is not met.

Regarding claim 21, there is no written support for the limitation “determine that the e-commerce application utilizes one or more new payment systems”. There is no support for a determination of this nature.

Regarding claim 21, there is no written support for the limitation “based on the determination that the e-commerce application utilizes the one or more new payment systems, extend the API”. While the specification teaches extending the API, it does not teach that the basis for extending the API is the determination that the e-commerce application utilizes the one or more new payment systems.

Regarding claim 21, there is no written support for the limitation “after extending the API, perform the purchase transaction via the one or more new payment systems”.

Claims 22-26 are rejected due to their dependence on claim 21.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 21, this claim is indefinite for the following reason:
It is indefinite as to how the claims can have both “perform the purchase transaction via a current payment system” (the second step) and “determine that performing the purchase transaction via the current payment system failed” (the third step) happen, since these steps require that performing purchase transaction succeed and fail. For the sake of compact prosecution, and in view of the specification, Examiner will interpret “perform the purchase transaction via a current payment system” as “attempt to perform the purchase transaction via a current payment system”.

Claims 22-26 are rejected due to their dependence on claim 21.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112 first paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Olliphant, US Patent Application Publication No. 2005/0228750 in view of Wood, US Patent Application Publication No. 2002/0087412
Regarding claim 21;
One or more non-transitory computer-readable media storing computer-executable instructions that, when executed, cause one or more processors to: 
receive, from an e-commerce application, a call to an application programming interface (API) to initiate a purchase transaction; 
See Olliphant [0030] “when the customer selects the link to use the merchant-initiated payment method, the merchant server 30 makes an API call to the payment service provider server 32 requesting a payment 52.”

based at least in part on receiving the call to the API, perform the purchase transaction via a current payment system; 
See Olliphant [0030] “when the customer selects the link to use the merchant-initiated payment method, the merchant server 30 makes an API call to the payment service provider server 32 requesting a payment 52.”
[0032] “In response to the payment request, the payment service provider server 32 validates and processes the request.”

determine that performing the purchase transaction via the current payment system failed based on an inability of the API to process the purchase transaction via the current payment system; 
See Olliphant [0034] “At that time, the payment service provider server 32 will communicate a failure message to the merchant server 30 via an API call.  The API call may specify the reason for the failure.”

determine that the e-commerce application utilizes one or more new payment systems; 
See Olliphant [0036] “In any case, the response communicated to the merchant server 30 is synchronous in nature.  In addition to a synchronous response, the payment service provider server 32 may communicate an asynchronous response.”

based on the determination that the e-commerce application utilizes the one or more new payment systems, extend the API by adding additional executable statements configuring the API to handle purchase transactions using the one or more new payment systems 
See Olliphant [0036] “In any case, the response communicated to the merchant server 30 is synchronous in nature.  In addition to a synchronous response, the payment service provider server 32 may communicate an asynchronous response.”
[0037] Another advantage of the API is the ease with which it can be implemented by a third party.  For example, for one embodiment of the invention, a third-party may implement the API to provide payment processing on behalf of the merchant.  The API allows the third party to seamlessly integrate payment processing for the merchant with limited work and adaptation from the merchant.

without a change to an interface that would cause a redesign of an application implementing the API; 
The primary reference does not teach without a change to an interface that would cause a redesign of an application implementing the API; see section WITHOUT CHANGING below for further analysis.

after extending the API, perform the purchase transaction via the one or more new payment systems.  
See Olliphant [0033] “After validating the request, the payment service provider server 32 processes the request.”


WITHOUT CHANGING 
The primary reference, in the business of API’s, teaches extending API’s for performing purchase transaction. It does not explicitly teach extend the API without a change to an interface that would cause a redesign of an application implementing the API.

Wood, in the business of API’s, teaches extending the API without a change to an interface that would cause a redesign of an application implementing the API.

See Wood  [0042] “Java Server Pages (JSP)--A freely available specification for extending the Java Servlet API to generate dynamic web pages on a web server…  Separating the user interface from content generation allows page designers to change the page layout without having to rewrite program code.  JSP was designed to be simpler than pure servlets or CGI scripting.”


It would have been obvious to one of ordinary skill in the art at the time of filing to include in API’s of the primary reference, the ability to extend and add API’s to the system as taught by Wood since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes adding API’s allows for more systems to be included in the overall payment system.

Regarding claim 23;
One or more non-transitory computer-readable media as recited in claim 21, wherein performing the first purchase transaction comprises:
determining that the current payment system is an asynchronous payment system; 
See Olliphant [0036] “In any case, the response communicated to the merchant server 30 is synchronous in nature.  In addition to a synchronous response, the payment service provider server 32 may communicate an asynchronous response.”
[0012] “According to one embodiment of the present invention, a customer initiates a merchant-initiated payment relationship with a merchant by navigating a series of web pages and providing the necessary information to establish the payment relationship.”

and providing a user interface to the e-commerce application, 
See Olliphant [0036] “In any case, the response communicated to the merchant server 30 is synchronous in nature.  In addition to a synchronous response, the payment service provider server 32 may communicate an asynchronous response.”
[0012] “According to one embodiment of the present invention, a customer initiates a merchant-initiated payment relationship with a merchant by navigating a series of web pages and providing the necessary information to establish the payment relationship.”
wherein the user interface is configured to wrap a webpage from a payment site associated with the asynchronous payment system while leaving a modal dialog on the e-commerce application.  
See Olliphant [0036] “In any case, the response communicated to the merchant server 30 is synchronous in nature.  In addition to a synchronous response, the payment service provider server 32 may communicate an asynchronous response.”
[0012] “According to one embodiment of the present invention, a customer initiates a merchant-initiated payment relationship with a merchant by navigating a series of web pages and providing the necessary information to establish the payment relationship.”

Regarding claim 24;
One or more non-transitory computer-readable media as recited in claim 21, further comprising: 
determining that the current payment system is associated with an asynchronous payment system; 
See Olliphant [0036] “In any case, the response communicated to the merchant server 30 is synchronous in nature.  In addition to a synchronous response, the payment service provider server 32 may communicate an asynchronous response.”
[0012] “According to one embodiment of the present invention, a customer initiates a merchant-initiated payment relationship with a merchant by navigating a series of web pages and providing the necessary information to establish the payment relationship.”

and providing a user interface to the e-commerce application to allow the user to communicate with a payment site associated with a payment system of the asynchronous payment system; 
See Olliphant [0036] “In any case, the response communicated to the merchant server 30 is synchronous in nature.  In addition to a synchronous response, the payment service provider server 32 may communicate an asynchronous response.”
[0012] “According to one embodiment of the present invention, a customer initiates a merchant-initiated payment relationship with a merchant by navigating a series of web pages and providing the necessary information to establish the payment relationship.”

and providing a user interface element configured to occupy the user while a store polls the e-commerce application if a result of the transaction is success or failure.  
See Olliphant [0036] “In any case, the response communicated to the merchant server 30 is synchronous in nature.  In addition to a synchronous response, the payment service provider server 32 may communicate an asynchronous response.”
[0012] “According to one embodiment of the present invention, a customer initiates a merchant-initiated payment relationship with a merchant by navigating a series of web pages and providing the necessary information to establish the payment relationship.”

Regarding claim 25;
One or more non-transitory computer-readable media as recited in claim 21, wherein performing the purchase transaction comprises: 
initiating processing of the purchase transaction using a synchronous payment system; 
See Olliphant [0030] “when the customer selects the link to use the merchant-initiated payment method, the merchant server 30 makes an API call to the payment service provider server 32 requesting a payment 52.”
[0032] “In response to the payment request, the payment service provider server 32 validates and processes the request.”

receiving a message indicating an inability to process the purchase transaction using the synchronous payment system; 
See Olliphant [0034] “At that time, the payment service provider server 32 will communicate a failure message to the merchant server 30 via an API call.  The API call may specify the reason for the failure.”

and providing a webpage associated with an asynchronous payment system to the e-commerce application.  
See Olliphant [0036] “In any case, the response communicated to the merchant server 30 is synchronous in nature.  In addition to a synchronous response, the payment service provider server 32 may communicate an asynchronous response.”
[0012] “According to one embodiment of the present invention, a customer initiates a merchant-initiated payment relationship with a merchant by navigating a series of web pages and providing the necessary information to establish the payment relationship.”

Claims 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Olliphant, in view of Wood, in further view of Nguyen, 2013/0144762.
Regarding claim 22;
One or more non-transitory computer-readable media as recited in claim 21, wherein a format and a protocol of calls to the API after the extending the API is unchanged.  
The combined references, in the business of payment transactions, teaches use of API for performing purchase transaction. They do not explicitly teach wherein a format and a protocol of calls to the API after the extending the API is unchanged.

Nguyen, in the business of payment transactions, teaches wherein a format and a protocol of calls to the API after the extending the API is unchanged.

See Nguyen [0096-0099], Figure 10A, 10B; which read on the mechanics of third-party communications with the market server, with [0095] reading on communications with multiple third parties.

It would have been obvious to one of ordinary skill in the art at the time of filing to include in API’s of the combined references, the ability to have the format and protocol of the API do be unchanged as taught by Nguyen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes protocol consistency allows for easier adaptation of disparate systems.

Regarding claim 26;
One or more non-transitory computer-readable media as recited in claim 21, further comprising: 
receiving an indication that a user has exited the e-commerce application; 
The combined references, in the business of payment transactions, teaches use of an e-commerce application. They do not explicitly teach receiving an indication that a user has exited the e-commerce application.

Nguyen, in the business of payment transactions, teaches receiving an indication that a user has exited the e-commerce application.

See Nguyen [0196], [0334]; reads on a device being temporarily or no longer connected to the market server


It would have been obvious to one of ordinary skill in the art at the time of filing to include in API’s of the combined references, the ability to receive an indication a user exited an e-commerce application as taught by Nguyen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes detecting exit prevents unwanted transactions from being performed.

and performing cleanup of the purchase transaction, including determining if a license is granted to the user and returning a final status of the purchase transaction to the e-commerce application.
The combined references, in the business of payment transactions, teaches use of an e-commerce application. They do not explicitly teach performing cleanup of the purchase transaction, including determining if a license is granted to the user and returning a final status of the purchase transaction to the e-commerce application.

Nguyen, in the business of payment transactions, teaches performing cleanup of the purchase transaction, including determining if a license is granted to the user and returning a final status of the purchase transaction to the e-commerce application.

See Nguyen [0534], [00358], Figure 18; reads on clean-up of a purchase transaction and final notification of a successful or cancelled charge

It would have been obvious to one of ordinary skill in the art at the time of filing to include in API’s of the combined references, the ability to clean-up a transaction as taught by Nguyen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes detecting exit prevents unwanted transactions from being performed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602.  The examiner can normally be reached on M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J. WARDEN/
Examiner
Art Unit 3693



/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693